Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 1 of 51 PageID #: 100




                              
                              
                         EXHIBIT 1 
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 2 of 51 PageID #: 101



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   KELLY NICOLE DESMOND-NEWMAN,
   Derivatively on Behalf of CEMTREX,
   INC.,                                                Civil Action: 2:18-cv-03992
                                 Plaintiff,

          vs.

   SAAGAR GOVIL, ARON GOVIL, RAJU
   PANJWANI, SUNNY PATEL, and
   METODI FILIPOV,                                      STIPULATION AND AGREEMENT
                                                        OF SETTLEMENT
                                 Defendants,

          -and-

   CEMTREX, INC.,

                          Nominal Defendant.



         This Stipulation and Agreement of Settlement (the “Stipulation”), dated January 4, 2019,

  is made and entered into by and among the following Settling Parties (as defined herein), each by

  and through their respective counsel: (i) plaintiffs to the above-captioned consolidated shareholder

  derivative action (the “Action”), Kelly Nicole Desmond-Newman (“Desmond-Newman”) and

  Matthias Scharf (“Scharf”), derivatively on behalf of Cemtrex, Inc. (“Cemtrex” or the

  “Company”); (ii) Shahriar Alami (“Alami,” and collectively with Desmond-Newman and Scharf,

  “Plaintiffs”), derivatively on behalf of Cemtrex, plaintiff to the shareholder derivative action

  pending in the Supreme Court of the State of New York, County of Suffolk, captioned Alami v.

  Govil, et al., Index No. 606635/2017 (the “State Action,” and together with the Action, the

  “Derivative Actions”); (iii) nominal defendant Cemtrex; and (iv) defendants Saagar Govil, Aron

  Govil, Raju Panjwani, Sunny Patel, Metodi Filipov, Renato Dela Rama, and Shamik Shah

  (collectively, the “Individual Defendants,” and together with Cemtrex, “Defendants”), all of whom
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 3 of 51 PageID #: 102



  are current and/or former members of Cemtrex’s Board of Directors (the “Board”) and/or current

  and/or former senior officers of Cemtrex. This Stipulation, subject to the approval of the United

  States District Court for the Eastern District of New York (the “Court”), is intended by the Settling

  Parties to fully, finally, and forever compromise, resolve, discharge, and settle the Released Claims

  (as defined herein) and to result in the complete dismissal of the Derivative Actions with prejudice,

  upon the terms and subject to the conditions set forth herein, and without any admission or

  concession as to the merits of any of the Settling Parties’ claims or defenses.

  I.     INTRODUCTION

         A. Factual Background

         Cemtrex, a Delaware corporation with its principal executive offices in Farmingdale, New

  York, is a technology company that offers a range of products, systems, and services to its

  customers, including electronic manufacturing services, instruments for industrial processes, and

  industrial environmental control systems. Plaintiffs allege in the Derivative Actions that the

  Individual Defendants knowingly or recklessly made and/or caused the Company to make false

  and misleading statements and/or omissions concerning Cemtrex’s business, operations, and

  prospects in its press releases, conference calls, and filings with the U.S. Securities and Exchange

  Commission (“SEC”).

         B. Procedural Background

         The Action

         On July 11, 2018, Plaintiff Desmond-Newman filed the Action in this Court, captioned

  Desmond-Newman v. Govil, et al., Case No. 2:18-cv-03992, against Defendants Saagar Govil,

  Aron Govil, Raju Panjwani, Sunny Patel, and Metodi Filipov, asserting claims for breach of

  fiduciary duties, unjust enrichment, abuse of control, and waste of corporate assets.




                                                   2
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 4 of 51 PageID #: 103



         On August 4, 2018, this Court entered an order temporarily staying the Action pending

  dismissal with prejudice of, or the denial of any motion to dismiss, the related securities class

  action filed in this Court, captioned Cullinan v. Cemtrex, Inc., et al., Case No.: 2:17-cv-01067 (the

  “Securities Class Action”);

         On August 15, 2018, Plaintiff Scharf filed a derivative action (the “Scharf Action”) in this

  Court, captioned Scharf v. Govil, et al., Case No. 1:18-cv-04596, against Defendants Saagar Govil,

  Aron Govil, Renato Dela Rama, Raju Panjwani, Sunny Patel, and Shamik Shah, asserting

  violations of Sections 14(a), 10(b), and 20(a) of the Securities Exchange Act of 1934, breach of

  fiduciary duty, unjust enrichment, waste of corporate assets, abuse of control, and gross

  mismanagement.

          On November 27, 2018, the Court so ordered a stipulation consolidating the Scharf Action

  into the Action.

         The State Action

         On April 10, 2017, Plaintiff Alami filed the NY State Action in the Supreme Court of the

  State of New York, County of Suffolk, captioned Alami v. Govil, et al., Index No. 606635/2017,

  against Saagar Govil, Aron Govil, Renato Dela Rama, Raju Panjwani, Sunny Patel, and Shamik

  Shah for breach of fiduciary duties, unjust enrichment, waste of corporate assets, abuse of control,

  and gross mismanagement.

         On August 3, 2017, the parties to the State Action executed a stipulation staying the State

  Action pending the entry of any order denying any part of any motions to dismiss the Securities

  Class Action or final order dismissing the Securities Class Action with prejudice.

         C. Settlement Negotiations

         After defendants in the Securities Class Action filed their motion to dismiss the Amended

  Complaint on July 6, 2018, the parties to the Securities Class Action and Derivative Actions agreed


                                                   3
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 5 of 51 PageID #: 104



  to a private mediation session before mediator Hon. Faith S. Hochberg, United States District

  Judge (ret.) (the “Mediator”).

          On August 16, 2018, in anticipation of mediation, Plaintiff Desmond-Newman sent a

  settlement demand to Defendants’ Counsel (as defined herein) that included proposed corporate

  governance reforms for the Company to implement.

          On August 18, 2018, in anticipation of mediation, Plaintiffs Scharf and Alami sent a joint

  settlement demand to Defendants’ Counsel that included proposed corporate governance reforms

  for the Company to implement.

          On September 11, 2018, the Settling Parties participated in an all-day in-person mediation

  to discuss a possible resolution of the Derivative Actions and Securities Class Action before the

  Mediator. The Settling Parties did not arrive at a resolution during the mediation, and subsequently

  continued the settlement negotiations.

          On September 22, 2018, the Settling Parties reached an agreement in principle to settle the

  Derivative Actions on the terms reflected in this Stipulation (the “Settlement”).

          The Settling Parties agreed for the Company to adopt certain corporate governance

  reforms, the terms of which are fully set forth in Exhibit A attached hereto (the “Reforms”). As a

  condition of the Settlement, Cemtrex will agree to institute and maintain the Reforms for at least

  five (5) years.

          With substantial assistance from the Mediator, and only after agreeing in principle to the

  Reforms, the Settling Parties negotiated at arm’s-length the attorneys’ fees and reimbursement of

  expenses to be paid to Plaintiffs’ Counsel (as defined herein). Defendants agreed to cause their

  insurer to pay one hundred thousand dollars ($100,000.00) to Plaintiffs’ Counsel as their attorneys’

  fees and expenses (the “Fee and Expense Award”), in light of the substantial benefits that will be




                                                   4
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 6 of 51 PageID #: 105



  conferred upon the Company and its stockholders by the Reforms.

         The independent directors of the Board, in exercising their business judgment, approved

  the Settlement and each of its terms, as set forth in this Stipulation, as in the best interest of

  Cemtrex.

  II.    PLAINTIFFS’ COUNSEL’S INVESTIGATION AND RESEARCH, PLAINTIFFS’
         CLAIMS, AND THE SUBSTANTIAL BENEFITS OF SETTLEMENT

         Plaintiffs’ Counsel conducted investigations relating to the claims and the underlying

  events alleged in the respective Derivative Actions, including, but not limited to: (1) reviewing

  and analyzing the Company’s public filings with the SEC, press releases, announcements,

  transcripts of investor conference calls, and news articles; (2) reviewing and analyzing the

  allegations contained in the related Securities Class Action; (3) researching and drafting the

  shareholder derivative complaints in the Derivative Actions; (4) reviewing and analyzing the briefs

  in support of and in opposition to the motion to dismiss filed in the Securities Class Action; (5)

  researching the applicable law with respect to the claims in the Derivative Actions and the potential

  defenses thereto; (6) researching corporate governance issues; (7) preparing extensive settlement

  demands and corporate governance reforms proposals; (8) attending the in-person, full-day

  Mediation in New York, New York; (9) engaging in extensive settlement discussions with

  Defendants’ Counsel; and (10) communicating with the Plaintiffs as to the status of the proposed

  settlement.

         Plaintiffs’ Counsel believe that the claims asserted in the Derivative Actions have merit

  and that their investigations support the claims asserted. Without conceding the merit of any of

  Defendants’ defenses or the lack of merit of any of their own allegations, and in light of the

  substantial benefits of the Settlement, as well as to avoid the potentially protracted time, expense,

  and uncertainty associated with continued litigation, including potential trials and appeals,



                                                   5
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 7 of 51 PageID #: 106



  Plaintiffs have concluded that it is desirable that the Derivative Actions be fully and finally settled

  in the manner, and upon the terms and conditions, set forth in this Stipulation. Plaintiffs and

  Plaintiffs’ Counsel recognize the significant risk, expense, and length of continued proceedings

  necessary to prosecute the Derivative Actions against the Individual Defendants through trials and

  possible appeals. Plaintiffs’ Counsel also have taken into account the uncertain outcome and the

  risk of any litigation, especially complex litigation such as the Derivative Actions, as well as the

  difficulties and delays inherent in such litigation. Based on their evaluation, and in light of the

  substantial benefits conferred upon the Company and its stockholders as a result of the Settlement,

  Plaintiffs and Plaintiffs’ Counsel have determined that the Settlement is in the best interests of

  Plaintiffs, Cemtrex, and Current Cemtrex Stockholders (as defined herein), and have agreed to

  settle the Derivative Actions upon the terms, and subject to the conditions, set forth herein.

  III.   DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

         The Individual Defendants have denied, and continue to deny, each and every claim and

  contention alleged by Plaintiffs in the Derivative Actions and affirm that they have acted properly,

  lawfully, and in full accord with their fiduciary duties, at all times. Further, the Individual

  Defendants have denied expressly, and continue to deny, all allegations of wrongdoing, fault,

  liability, or damage against them arising out of any of the conduct, statements, acts or omissions

  alleged, or that could have been alleged, in the Derivative Actions and deny that they have ever

  committed or attempted to commit any violations of law, any breach of fiduciary duty owed to

  Cemtrex or its stockholders, or any wrongdoing whatsoever. Had the terms of this Stipulation not

  been reached, the Individual Defendants would have continued to contest vigorously Plaintiffs’

  allegations, and the Individual Defendants maintain that they had and have meritorious defenses

  to all claims alleged in the Derivative Actions. Without admitting the validity of any of the claims




                                                    6
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 8 of 51 PageID #: 107



  that Plaintiffs have asserted in the Derivative Actions, or any liability with respect thereto,

  Defendants have concluded that it is desirable that the claims be settled on the terms and subject

  to the conditions set forth herein. Defendants acknowledge and agree that the Reforms confer

  substantial benefits to the Company and its stockholders.

  IV.    TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

         Plaintiffs, derivatively on behalf of Cemtrex, the Individual Defendants, and Cemtrex, by

  and through their respective counsel or attorneys of record, hereby stipulate and agree that, subject

  to approval by the Court, in consideration of the substantial benefits flowing to the Settling Parties,

  the Derivative Actions and all of the Released Claims (as defined herein) shall be fully, finally,

  and forever satisfied, compromised, settled, released, discharged, and dismissed with prejudice,

  upon the terms and subject to the conditions set forth herein as follows:

         1. Definitions

         As used in this Stipulation, the following terms have the meanings specified below. In the

  event of any inconsistency between any definition set forth below and any definition set forth in

  any document attached as an exhibit to this Stipulation, the definitions set forth below shall control.

         1.1     “Action” means the consolidated shareholder derivative action pending in this

                 Court, captioned Desmond-Newman v. Govil, et al., Case No. 2:18-cv-03992.

         1.2     “Board” means the Cemtrex Board of Directors.

         1.3     “Cemtrex” or the “Company” means nominal defendant Cemtrex, Inc. and includes

                 all of its subsidiaries, predecessors, successors, affiliates, officers, directors,

                 employees, and agents.

         1.4     “Claims” means, collectively, any and all claims, rights, demands, causes of action

                 or liabilities of any kind, nature and character (including but not limited to claims




                                                    7
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 9 of 51 PageID #: 108



              for damages, interest, attorneys’ fees, expert or consulting fees, and any and all

              other costs, expenses or liabilities whatsoever), whether based on federal, state,

              local, statutory or common law or any other law, rule or regulation, whether foreign

              or domestic, whether fixed or contingent, accrued or unaccrued, liquidated or

              unliquidated, at law or in equity, matured or unmatured.

        1.5   “Court” means the United States District Court for the Eastern District of New

              York.

        1.6   “Current Cemtrex Stockholders” means, for purposes of this Stipulation, any

              Persons (defined below) who owned Cemtrex common stock as of the date of this

              Stipulation and who continue to hold their Cemtrex common stock as of the date of

              the Settlement Hearing (defined below), excluding the Individual Defendants, the

              officers and directors of Cemtrex, members of their immediate families, and their

              legal representatives, heirs, successors, or assigns, and any entity in which

              Individual Defendants have or had a controlling interest.

        1.7   “Defendants” means, collectively, the Individual Defendants and nominal

              defendant Cemtrex.

        1.8   “Defendants’ Counsel” means Baker & Hostetler LLP, 999 Third Avenue, Suite

              3600, Seattle, Washington 98104.

        1.9   “Defendants’ Released Claims” means all Claims that could be asserted in any

              forum by the Released Persons (defined below) against Plaintiffs, and Plaintiffs’

              Counsel, Cemtrex, and all Current Cemtrex Stockholders (solely in their capacity

              as Cemtrex stockholders) (including known and unknown Claims brought directly),

              arising out of, relating to, or in connection with the institution, prosecution,




                                               8
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 10 of 51 PageID #: 109



               assertion, settlement, or resolution of the Derivative Actions or the Released

               Claims; provided, however, that nothing herein shall in any way release, waive,

               impair, or restrict the rights of any Settling Party to enforce the terms of this

               Settlement.

        1.10   “Derivative Actions” means the Action and the State Action.

        1.11   “Effective Date” means the first date by which all of the events and conditions

               specified in Section IV, ¶ 6.1 herein have been met and have occurred.

        1.12   “Fee and Expense Award” means the sum to be paid to Plaintiffs’ Counsel for their

               attorneys’ fees and expenses, as detailed in Section IV, ¶¶ 5.1-5.2 of this

               Stipulation, subject to approval by the Court.

        1.13   “Final” means the time when an order or judgment that has not been reversed,

               vacated, or modified in any way and is no longer subject to appellate review, either

               because of disposition on appeal and conclusion of the appellate process (including

               potential writ proceedings) or because of passage, without action, of time for

               seeking appellate or writ review. More specifically, it is that situation when (1)

               either no appeal or petition for review by writ has been filed and the time has passed

               for any notice of appeal or writ petition to be timely filed in the Derivative Actions;

               or (2) an appeal has been filed and the appellate court has either affirmed the order

               or judgment or dismissed that appeal and the time for any reconsideration or further

               appellate review has passed; or (3) a higher court has granted further appellate

               review, and that court has either affirmed the underlying order or judgment or

               affirmed the appellate court’s decision affirming the order or judgment or

               dismissing the appeal or writ proceeding.




                                                 9
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 11 of 51 PageID #: 110



        1.14   “Individual Defendants” means, collectively, Saagar Govil, Aron Govil, Raju

               Panjwani, Sunny Patel, Metodi Filipov, Renato Dela Rama, and Shamik Shah.

        1.15   “Judgment” means the final order and judgment to be rendered by the Court,

               substantially in the form attached hereto as Exhibit D.

        1.16   “Mediator” means the Honorable Faith S. Hochberg (ret.).

        1.17   “Notice to Current Cemtrex Stockholders” or “Notice” means the Notice to Current

               Cemtrex Stockholders, substantially in the form of Exhibit B attached hereto.

        1.18   “State Action” means the shareholder derivative action pending in the Supreme

               Court of the State of New York, County of Suffolk, captioned Alami v. Govil, et

               al., Index No. 606635/2017.

        1.19   “Person(s)” means an individual, corporation, limited liability company,

               professional corporation, partnership, limited partnership, limited liability

               partnership, association, joint stock company, estate, legal representative, trust,

               unincorporated association, government or any political subdivision or agency

               thereof, and any business or legal entity, and their spouses, marital communities,

               heirs, predecessors, successors, administrators, parents, subsidiaries, affiliates,

               representatives, or assignees.

        1.20   “Plaintiffs” means, collectively, Kelly Nicole Desmond-Newman, Matthias Scharf,

               and Shahriar Alami.

        1.21   “Plaintiffs’ Counsel” means, collectively: (1) Gainey McKenna & Egleston, 440

               Park Avenue South, 5th Floor, New York, New York 10016; (2) The Rosen Law

               Firm, P.A., 275 Madison Avenue, 34th Floor, New York, New York 10016; and




                                                10
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 12 of 51 PageID #: 111



               (3) The Brown Law Firm, P.C., 240 Townsend Square, Oyster Bay, New York

               11771.

        1.22   “Preliminary Approval Order” means the order to be entered by the Court,

               substantially in the form of Exhibit C attached hereto, including, inter alia,

               preliminarily approving the terms and conditions of the Settlement as set forth in

               this Stipulation, directing that Notice be provided to Current Cemtrex Stockholders,

               and scheduling a Settlement Hearing to consider whether the Settlement and Fee

               and Expense Award should be finally approved.

        1.23   “Related Persons” means each and all of a Person’s past, present, or future family

               members, spouses, domestic partners, marital communities, parents, associates,

               affiliates, subsidiaries, officers, directors, stockholders, owners, members,

               representatives,   employees,     attorneys,   financial   or investment      advisors,

               consultants, underwriters, investment banks or bankers, commercial bankers,

               insurers, reinsurers, excess insurers, co-insurers, advisors, principals, agents, heirs,

               executors, trustees, estates, beneficiaries, distributees, foundations, general or

               limited partners or partnerships, joint ventures, personal or legal representatives,

               administrators, or any other person or entity acting or purporting to act for or on

               behalf of any Person, and each of their respective predecessors, successors, and

               assigns.

        1.24   “Released Claims” means all Claims, including known and Unknown Claims (as

               defined herein), against any of the Released Persons that (i) were asserted or could

               have been asserted derivatively in the any of the Derivative Actions; (ii) would have

               been barred by res judicata had the Derivative Actions been fully litigated to final




                                                 11
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 13 of 51 PageID #: 112



               judgment; or (iii) that could have been, or could in the future be, asserted

               derivatively in any forum or proceeding or otherwise against any of the Released

               Persons that concern, arise out of or relate in any way to any of the subject matters,

               allegations, transactions, facts, occurrences, representations, statements, or

               omissions alleged, involved, set forth, or referred to in any complaint in any of the

               Derivative Actions, provided that Released Claims shall not include claims to

               enforce the terms of this Settlement.

        1.25   “Released Person(s)” means, collectively, each and all of the Defendants and their

               Related Persons.

        1.26   “Securities Class Action” means the federal securities class action pending in this

               Court, captioned Cullinan v. Cemtrex, Inc., et al., Case No.: 2:17-cv-01067.

        1.27   “Settlement” means the settlement of the Derivative Actions as documented in this

               Stipulation.

        1.28   “Settlement Hearing” means a hearing by the Court to review the adequacy,

               fairness, and reasonableness of the Settlement set forth in this Stipulation and to

               determine: (i) whether to enter the Judgment; and (ii) all other matters properly

               before the Court.

        1.29   “Settling Parties” means, collectively, each of the Plaintiffs (derivatively on behalf

               of Cemtrex), each of the Individual Defendants, and nominal defendant Cemtrex.

        1.30   “Stipulation” means this Stipulation and Agreement of Settlement, dated January

               4, 2019.

        1.31   “Unknown claims” means any Claims that Plaintiffs, Cemtrex or any Current

               Cemtrex Stockholder (claiming in the right of, or on behalf of, the Company) does




                                                12
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 14 of 51 PageID #: 113



              not know or suspect to exist in his, her, or its favor at the time of the release of the

              Released Persons that, if known by him, her, or it, might have affected his, her, or

              its settlement with and release of the Released Persons, or might have affected his,

              her, or its decision not to object to this Settlement. Unknown Claims include those

              Claims in which some or all of the facts comprising the Claim may be unsuspected,

              or even undisclosed or hidden. With respect to any and all Released Claims,

              including Unknown Claims, the Settling Parties stipulate and agree that, upon the

              Effective Date, they shall expressly waive, and every Current Cemtrex Stockholder

              shall be deemed to have, and by operation of the Judgment shall have, expressly

              waived the provisions, rights, and benefits of California Civil Code § 1542, which

              provides:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
              CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
              FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
              KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
              OR HER SETTLEMENT WITH THE DEBTOR.

              The Settling Parties shall expressly waive, and every Current Cemtrex Stockholder

              shall be deemed to have, and by operation of the Judgment shall have, expressly

              waived any and all provisions, rights, and benefits conferred by any law of any state

              or territory of the United States, or principle of common law or foreign law, which

              is similar, comparable or equivalent in effect to California Civil Code § 1542.

              Plaintiffs, Cemtrex, and/or any Current Cemtrex Stockholders may hereafter

              discover facts in addition to or different from those which he, she, or it now knows

              or believes to be true with respect to the subject matter of the Released Claims, but

              the Settling Parties shall expressly have, and every Current Cemtrex Stockholder




                                                13
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 15 of 51 PageID #: 114



                 shall be deemed to have, and by operation of the Judgment shall have, fully, finally,

                 and forever settled and released any and all Released Claims, known or unknown,

                 suspected or unsuspected, contingent or non-contingent, whether or not concealed

                 or hidden, which now exist, or heretofore have existed, upon any theory of law or

                 equity now existing or coming into existence in the future, including, but not limited

                 to, conduct which is negligent, reckless, intentional, with or without malice, or a

                 breach of any duty, law or rule, without regard to the subsequent discovery or

                 existence of such different or additional facts. The Settling Parties acknowledge,

                 and every Current Cemtrex Stockholder shall be deemed by operation of the

                 Judgment to have acknowledged, that the foregoing waivers were separately

                 bargained for and a key element of the Settlement of which this release is a material

                 and essential part.

         2. Terms of the Settlement

         2.1     The benefits of the Settlement consist of the Reforms, the terms of which are fully

  set forth in Exhibit A attached hereto. Defendants acknowledge and agree that the Reforms confer

  substantial benefits upon Cemtrex and its stockholders. Defendants also acknowledge that the

  pendency, prosecution, and settlement of the Derivative Actions was a material and precipitating

  factor in Cemtrex’s decision to adopt and implement certain Reforms.

         2.2     Cemtrex shall adopt the Reforms no later than forty-five (45) days from the date

  that the Court enters the Judgment and shall maintain the Reforms for at least five (5) years from

  the date that the Court enters the Judgment.

         3. Procedure for Implementing the Settlement




                                                  14
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 16 of 51 PageID #: 115



          3.1     Promptly after execution of this Stipulation, Plaintiffs Desmond-Newman and

  Scharf shall submit this Stipulation, together with its exhibits, to the Court and apply for entry of

  the Preliminary Approval Order in this Court, substantially in the form of Exhibit C attached

  hereto, requesting, inter alia: (i) preliminary approval of the Settlement set forth in this Stipulation;

  (ii) approval of the method of providing notice of the proposed Settlement to Current Cemtrex

  Stockholders; (iii) approval of the form of notice substantially in the form of Exhibit B attached

  hereto; and (iv) a date for the Settlement Hearing.

          3.2     Cemtrex shall undertake the administrative responsibility for giving notice to

  Current Cemtrex Stockholders in the manner set forth in this paragraph. Cemtrex shall be solely

  responsible for paying the costs and expenses related to providing such notice. Cemtrex shall be

  solely responsible for paying the costs and expenses related to providing any notice that is required

  by the Court. Within ten (10) calendar days after the Court’s entry of the Preliminary Approval

  Order, Cemtrex shall file the Notice with the SEC as an exhibit to a Form 8-K and issue a press

  release with a link to the Notice and Stipulation on Cemtrex’s investor relations web page, both of

  which Cemtrex shall post there. The Settling Parties believe the content of the Notice and the

  manner of the notice procedures set forth in this paragraph constitute adequate and reasonable

  notice to Current Cemtrex Stockholders pursuant to applicable law and due process.

          3.3     Plaintiffs Desmond-Newman and Scharf shall request that the Court hold the

  Settlement Hearing at least forty-five (45) calendar days after the deadline to provide notice of the

  Settlement described in Section IV, ¶ 3.2 above to Current Cemtrex Stockholders to approve the

  Settlement and the Fee and Expense Award.

          3.4     Within five (5) business days after the date that the Judgment becomes Final,

  Plaintiff Alami shall file a Notice of Voluntary Discontinuance in the State Action to dismiss the




                                                     15
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 17 of 51 PageID #: 116



  State Action with prejudice, and shall use his reasonable best effort to take, or cause to be taken,

  any and all additional actions, and to do, or cause to be done any and all things reasonably

  necessary, proper and appropriate, if any, to secure dismissal with prejudice of the State Action.

  The Defendants shall cooperate with Plaintiff Alami in order to secure the dismissal with prejudice

  of the State Action.

         3.5     Pending the Court’s determination as to final approval of the Settlement, Plaintiffs

  and Plaintiffs’ Counsel, and any Current Cemtrex Stockholders, derivatively on behalf of Cemtrex,

  are barred and enjoined from commencing, prosecuting, instigating, or in any way participating in

  the commencement or prosecution of any action asserting any Released Claims against any of the

  Released Persons in any court or tribunal.

         4. Releases

         4.1     Upon the Effective Date, Cemtrex, Plaintiffs, and each of Cemtrex’s current

  stockholders shall be deemed to have, and by operation of the Judgment shall have, fully, finally,

  and forever released, relinquished, and discharged the Released Claims against the Released

  Persons. Cemtrex, Plaintiffs, and each of Cemtrex’s current stockholders shall be deemed to have,

  and by operation of the Judgment shall have, covenanted not to sue any Released Person with

  respect to any Released Claims, and shall be permanently barred and enjoined from instituting,

  commencing or prosecuting the Released Claims against the Released Persons except to enforce

  the releases and other terms and conditions contained in this Stipulation and/or the Judgment

  entered pursuant thereto.

         4.2     Upon the Effective Date, each of the Released Persons shall be deemed to have,

  and by operation of the Judgment shall have, fully, finally, and forever released, relinquished and

  discharged each and all of Plaintiffs and their beneficiaries, Plaintiffs’ Counsel, Cemtrex, and all




                                                  16
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 18 of 51 PageID #: 117



  current Cemtrex stockholders (solely in their capacity as Cemtrex stockholders) from any and all

  Defendants’ Released Claims. The Released Persons shall be deemed to have, and by operation of

  the Judgment shall have, covenanted not to sue Plaintiffs or their beneficiaries, Plaintiffs’ Counsel,

  Cemtrex, or any current Cemtrex stockholders (solely in their capacity as Cemtrex stockholders)

  with respect to any Defendants’ Released Claims, and shall be permanently barred and enjoined

  from instituting, commencing or prosecuting Defendants’ Released Claims against all of Plaintiffs

  and their beneficiaries, Plaintiffs’ Counsel, Cemtrex, and all current Cemtrex stockholders except

  to enforce the releases and other terms and conditions contained in this Stipulation and/or the

  Judgment entered pursuant thereto.

         4.3     Nothing herein shall in any way release, waive, impair, or restrict the rights of any

  of the Settling Parties to enforce the terms of the Stipulation.

         5. Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses

         5.1     In recognition of the substantial benefits provided to Cemtrex and Current Cemtrex

  Stockholders due to the Reforms as a result of the Settlement, Defendants shall cause their insurer

  to pay to Plaintiffs’ Counsel the Fee and Expense Award in the amount of one hundred thousand

  dollars ($100,000.00), subject to the Court’s approval. Such Fee and Expense Award shall cover all

  fees and expenses for all Plaintiffs’ Counsel in the Derivative Actions. The Settling Parties

  mutually agree that the Fee and Expense Award is fair and reasonable in light of the substantial

  benefits conferred upon Cemtrex and Current Cemtrex Stockholders by the Reforms.

         5.2     Defendants’ insurer shall pay the Fee and Expense Award to the escrow account

  designated by Plaintiffs’ Counsel (the “Escrow Account”) within thirty (30) calendar days of the

  Court’s entering of the Preliminary Approval Order, and Defendants’ insurer shall cause such

  payment to be made via check to the Escrow Account.                Plaintiffs’ Counsel shall provide




                                                   17
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 19 of 51 PageID #: 118



  Defendants’ Counsel, within five (5) business days after entry of the Preliminary Approval Order,

  all necessary payment details to accomplish payment of the Fee and Expense Award to the Escrow

  Account, including an executed Form W-9. Defendants’ Counsel shall have no responsibility for,

  nor bear any risk or liability with respect to, the Escrow Account, its operation, and any taxes or

  expenses incurred in connection with the Escrow Account. Plaintiffs’ Counsel shall be solely

  responsible for any administrative costs associated with the Escrow Account as well as the filing of

  all informational and other tax returns with the Internal Revenue Service, or any other state or local

  taxing authority, as may be necessary or appropriate.

         5.3     The Fee and Expense Award shall remain in the Escrow Account until the entry of

  an order approving the Fee and Expense Award, at which time the Fee and Expense Award shall

  be immediately releasable to Plaintiffs’ Counsel, notwithstanding the existence of any timely filed

  objections thereto or potential for appeal therefrom, or collateral attack on the settlement or any part

  thereof. Should the Court order the payment of attorneys’ fees and expenses to Plaintiffs’ Counsel

  in an amount less than the agreed Fee and Expense Award prior to, or at the time of, entry of the

  Judgment, then only the Court-approved amount shall be released to Plaintiffs’ Counsel. Any

  amounts remaining in the Escrow Account shall be returned to Defendants’ insurer within fifteen

  (15) calendar days of entry of the Judgment or a final judgment after any appeal is concluded,

  whichever is later.

         5.4     Payment of the Fee and Expense Award in the amount approved by the Court shall

  constitute final and complete payment for Plaintiffs’ Counsel’s attorneys’ fees and expenses that

  have been incurred or will be incurred in connection with the filing and prosecution of the

  Derivative Actions and the resolution of the claims alleged therein. Defendants and Defendants’

  Counsel shall have no responsibility for the allocation or distribution of the Fee and Expense




                                                    18
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 20 of 51 PageID #: 119



  Award amongst Plaintiffs’ Counsel. Defendants, including Cemtrex, shall have no obligation to

  make any payment to any Plaintiffs’ Counsel other than the payment to the Escrow Account

  provided in Section IV, ¶¶ 5.1-5.2 herein.

         5.5     If for any reason any condition in Section IV, ¶ 6.1 is not met and the Effective

  Date of the Stipulation does not occur, if the Stipulation is in any way canceled or terminated, or

  if the Judgment is reversed on appeal, then each of Plaintiffs’ Counsel and their successors shall

  be obligated to repay, within fifteen (15) calendar days after written notification of such an event,

  the amount of the Fee and Expense Award paid by Defendants’ insurer that they received. In the

  event of any failure to obtain final approval of the full amount of the Fee and Expense Award, or

  upon any appeal and/or further proceedings on remand, or successful collateral attack, which

  results in the Judgment or the Fee and Expense Award being overturned or substantially modified,

  each of Plaintiffs’ Counsel and their successors shall be obligated to repay, within fifteen (15)

  calendar days, the portion of the Fee and Expense Award paid by Defendants’ insurer that they

  received that was ultimately not awarded to Plaintiffs’ Counsel.

         5.6     Except as otherwise provided herein, each of the Settling Parties shall bear his, her,

  or its own costs and attorneys’ fees.

         5.7     In light of the substantial benefits Plaintiffs have helped to create for all Current

  Cemtrex Stockholders, Plaintiffs shall apply for Court-approved service awards in the amount of

  one thousand dollars ($1,000.00) each (the “Service Awards”), which Defendants shall not object

  to. The Service Awards to Plaintiffs, to the extent that they are approved, shall be funded from

  the Fee and Expense Award.

         6. Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

         6.1     The Effective Date of the Stipulation shall be conditioned on the occurrence of all




                                                   19
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 21 of 51 PageID #: 120



  of the following events:

                 (i)     the entry of the Preliminary Approval Order;

                 (ii)    the Court’s entry of the Judgment;

                 (iii)   the payment of the Fee and Expense Award in accordance with Section IV,

                         ¶¶ 5.1-5.2 hereof;

                 (iv)    the Judgment has become Final; and

                 (v)     the State Action has been dismissed with prejudice.

         6.2     If any of the conditions specified in Section IV, ¶ 6.1 are not met, then the

  Stipulation shall be cancelled and terminated subject to Section IV, ¶ 6.4, and the Settling Parties

  shall be restored to their respective positions in the Derivative Actions as of the date immediately

  preceding the date of this Stipulation unless Plaintiffs’ Counsel and Defendants’ Counsel mutually

  agree in writing to proceed with the Stipulation.

         6.3     Each of the Settling Parties shall have the right to terminate the Settlement by

  providing written notice of their election to do so to all other Settling Parties within twenty (20)

  calendar days of the date on which: (i) the Court refuses to approve this Stipulation, or the terms

  contained herein, in any material respect; (ii) the Preliminary Approval Order is not entered in

  substantially the form attached as Exhibit C hereto; (iii) the Judgment is not entered in substantially

  the form attached as Exhibit D hereto; (iv) the Judgment is reversed or substantially modified on

  appeal, reconsideration, or otherwise; or (v) the Effective Date of the Settlement cannot otherwise

  occur; except that such termination shall not be effective unless and until the terminating Settling

  Party has, within twenty (20) calendar days of the date on which notice of the termination event

  has been provided to all other Settling Parties, attempted in good faith to confer with the other

  Settling Parties and/or to participate in a mediation session with the Mediator and the other Settling




                                                    20
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 22 of 51 PageID #: 121



  Parties to attempt to remedy the issue. Any order or proceeding relating to the Fee and Expense

  Award, or any appeal from any order relating thereto or reversal or modification thereof, shall not

  operate to cancel the Stipulation, allow for the termination of the Settlement, or affect or delay the

  finality of the Judgment approving the Settlement.

          6.4     In the event that the Stipulation is not approved by the Court, or the Settlement is

  terminated for any reason, including pursuant to Section IV, ¶ 6.3 above, the Settling Parties shall

  be restored to their respective positions as of the date immediately preceding the date of this

  Stipulation, and all negotiations, proceedings, documents prepared and statements made in

  connection herewith shall be without prejudice to the Settling Parties, shall not be deemed or

  construed to be an admission by any of the Settling Parties of any act, matter, or proposition, and

  shall not be used in any manner for any purpose in any subsequent proceeding in the Derivative

  Actions or in any other action or proceeding. In such event, the terms and provisions of the

  Stipulation, with the exception of Section IV, ¶¶ 1.1-1.31, 5.5, 6.2-6.4, 8.3-8.19 herein, shall have

  no further force and effect with respect to the Settling Parties and shall not be used in the Derivative

  Actions or in any other proceeding for any purpose, and any judgment or orders entered by the

  Court in accordance with the terms of the Stipulation shall be treated as vacated, nunc pro tunc.

          7. Bankruptcy

          7.1     In the event any proceedings by or on behalf of Cemtrex, whether voluntary or

  involuntary, are initiated under any chapter of the United States Bankruptcy Code, including any

  act of receivership, asset seizure, or similar federal or state law action (“Bankruptcy Proceedings”),

  the Settling Parties agree to use their reasonable best efforts to obtain all necessary orders,

  consents, releases, and approvals for effectuation of this Stipulation in a timely and expeditious

  manner.




                                                    21
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 23 of 51 PageID #: 122



         7.2     In the event of any Bankruptcy Proceedings by or on behalf of Cemtrex, the Settling

  Parties agree that all dates and deadlines set forth herein will be extended for such periods of time

  as are necessary to obtain necessary orders, consents, releases and approvals from the bankruptcy

  court to carry out the terms and conditions of the Stipulation.

         8. Miscellaneous Provision

         8.1     The Settling Parties: (i) acknowledge that it is their intent to consummate this

  Stipulation; and (ii) agree to cooperate to the extent reasonably necessary to effectuate and

  implement all terms and conditions of the Stipulation and to exercise their best efforts to

  accomplish the foregoing terms and conditions of the Stipulation. To the extent the Settling Parties

  are unable to reach agreement concerning such best efforts, any Settling Party may refer the matter

  to the Mediator for mediated resolution, subject to Court approval, with the fees and expenses of

  the Mediator to be divided equally between Plaintiffs on the one hand, and Defendants on the

  other. Specifically, all disputes regarding the preparation and/or execution of final settlement

  documents shall be resolved by the Mediator.

         8.2     The Settling Parties agree that the terms of the Settlement were negotiated in good

  faith and at arm’s-length by the Settling Parties and reflect a settlement that was reached

  voluntarily based upon adequate information and after consultation with competent legal counsel.

  The Settling Parties shall not take the position that the litigation was brought or defended in bad

  faith. The Settling Parties and their respective counsel agree that, throughout the course of the

  litigation, all Settling Parties and their counsel complied with Rule 11 of the Federal Rules of Civil

  Procedure and its state law counterparts in connection with the maintenance, prosecution, defense,

  and settlement of the Derivative Actions and shall not make any application for sanctions, pursuant

  to Rule 11 or other court rule or statute, with respect to any claim or defense in the Derivative




                                                   22
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 24 of 51 PageID #: 123



  Actions.

         8.3     While maintaining their positions that the claims and defenses asserted in the

  Derivative Actions are meritorious, Plaintiffs and Plaintiffs’ Counsel, on the one hand, and

  Defendants and Defendants’ Counsel, on the other, shall not make any public statements or

  statements to the media (whether or not for attribution) that disparage the other’s business,

  conduct, or reputation, or that of their counsel, based on the subject matter of the Derivative

  Actions. Notwithstanding the foregoing, each of the Settling Parties reserves their right to rebut,

  in a manner that such party determines to be reasonable and appropriate, any contention made in

  any public forum that the Derivative Actions were brought or defended in bad faith or without a

  reasonable basis.

         8.4     Whether or not the Settlement is approved by the Court, and whether or not the

  Settlement is consummated, the fact and terms of this Stipulation, including any exhibits attached

  hereto, all proceedings in connection with the Settlement, and any act performed or document

  executed pursuant to or in furtherance of the Stipulation or the Settlement:

         (a) shall not be offered, received, or used in any way against the Settling Parties as evidence

  of, or be deemed to be evidence of, a presumption, concession, or admission by any of the Settling

  Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or lack thereof, of

  any claim that has been or could have been asserted in the Derivative Actions or in any litigation,

  or the deficiency, infirmity, or validity of any defense that has been or could have been asserted in

  the Derivative Actions or in any litigation, or of any fault, wrongdoing, negligence, or liability of

  any of the Released Persons;

         (b) shall not be offered, received, or used in any way against any of the Released Persons

  as evidence of, or be deemed to be evidence of, a presumption, concession, or admission of any




                                                    23
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 25 of 51 PageID #: 124



  fault, misrepresentation or omission with respect to any statement or written document approved,

  issued, or made by any Released Person;

          (c) shall not be offered, received, or used in any way against any of the Released Persons

  as evidence of, or be deemed to be evidence of, a presumption, concession, or admission of any

  liability, fault, negligence, omission or wrongdoing, or in any way referred to for any other reason

  as against the Released Persons, in any arbitration proceeding or other civil, criminal, or

  administrative action or proceeding in any court, administrative agency, or other tribunal; and

          (d) shall not be offered, received, or used in any ways against any of the Plaintiffs as

  evidence of, or be deemed to be evidence of, a presumption, concession, or admission that any of

  Plaintiffs’ claims are without merit or that Plaintiffs would not have been able to prevail on their

  claims at trial.

          8.5        Neither this Stipulation nor the Settlement, nor any act performed or document

  executed pursuant to or in furtherance of this Stipulation, or the Settlement, shall be admissible in

  any proceeding for any purpose, except to enforce the terms of the Settlement; provided, however,

  that the Released Persons may refer to the Settlement, and file the Stipulation and/or the Judgment,

  in any action that may be brought against them to effectuate the liability protections granted them

  hereunder, including, without limitation, to support a defense or claim based on principles of res

  judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement, judgment

  bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

  claim under U.S. federal or state law or foreign law.

          8.6        The exhibits to the Stipulation are material and integral parts hereof and are fully

  incorporated herein by this reference.




                                                      24
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 26 of 51 PageID #: 125



          8.7       The Stipulation may be amended or modified only by a written instrument signed

  by or on behalf of all the Settling Parties or their respective successors-in-interest. After prior

  notice to the Court, but without further order of the Court, the Settling Parties may agree to

  reasonable extensions of time to carry out any provisions of this Stipulation.

          8.8       This Stipulation and the exhibits attached hereto represent the complete and final

  resolution of all disputes among the Settling Parties with respect to the Derivative Actions,

  constitute the entire agreement among the Settling Parties, and supersede any and all prior

  negotiations, discussions, agreements, or undertakings, whether oral or written, with respect to

  such matters.

          8.9       The waiver by one party of any breach of the Settlement by any other party shall

  not be deemed a waiver of any other prior or subsequent breach of the Settlement. The provisions

  of the Settlement may not be waived except by a writing signed by the affected party, or counsel

  for that party.

          8.10      The headings in the Stipulation and its exhibits are used for the purpose of

  convenience only and are not meant to have legal effect.

          8.11      The Stipulation and the Settlement shall be binding upon, and inure to the benefit

  of, the successors and assigns of the Settling Parties and the Released Persons. The Settling Parties

  agree that this Stipulation will run to their respective successors-in-interest, and they further agree

  that any planned, proposed or actual sale, merger or change-in-control of Cemtrex shall not void

  this Stipulation, and that in the event of a planned, proposed or actual sale, merger or change-in-

  control of Cemtrex they will continue to seek final approval of this Stipulation expeditiously,

  including, but not limited to, the Settlement terms reflected in this Stipulation and the Fee and

  Expense Award.




                                                    25
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 27 of 51 PageID #: 126



         8.12    The Stipulation and the exhibits attached hereto shall be considered to have been

  negotiated, executed, and delivered, and to be wholly performed, in the State of New York and the

  rights and obligations of the Settling Parties to the Stipulation shall be construed and enforced in

  accordance with, and governed by, the internal, substantive laws of the State of New York without

  giving effect to that State’s choice of law principles.         No representations, warranties, or

  inducements have been made to any party concerning the Stipulation or its exhibits other than the

  representations, warranties, and covenants contained and memorialized in such documents.

         8.13    This Stipulation shall be read and interpreted according to its plain meaning and

  any ambiguity shall not be construed against any Settling Party. This Stipulation shall not be

  construed more strictly against one Settling Party than another merely by virtue of the fact that it,

  or any part of it, may have been prepared by counsel for one of the Settling Parties, it being

  recognized that it is the result of arm’s-length negotiations among the Settling Parties and all

  Settling Parties have contributed substantially and materially to the preparation of this Stipulation.

         8.14    All agreements made and orders entered during the course of the Derivative Actions

  relating to the confidentiality of information and documents shall survive this Stipulation.

         8.15    Nothing in this Stipulation, or the negotiations or proceedings relating to the

  Settlement, is intended to or shall be deemed to constitute a waiver of any applicable privilege or

  immunity, including, without limitation, the attorney-client privilege, the joint defense privilege,

  the accountants’ privilege, or work product immunity; further, all information and documents

  transmitted between Plaintiffs’ Counsel and Defendants’ Counsel in connection with the

  Settlement shall be kept confidential and shall be inadmissible in any proceeding in any U.S.

  federal or state court or other tribunal or otherwise, in accordance with Rule 408 of the Federal

  Rules of Evidence as if such Rule applied in all respects in any such proceeding or forum.




                                                   26
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 28 of 51 PageID #: 127



         8.16    The Settling Parties intend that the Court retain jurisdiction for the purpose of

  effectuating and enforcing the terms of the Settlement.

         8.17    The Stipulation shall be binding upon, and inure to the benefit of, the successors

  and assigns of the Settling Parties and their Related Persons.

         8.18    Any notice required by this Stipulation shall be submitted by overnight mail and e-

  mail to each of the signatories below.

         8.19    The Stipulation may be executed in one or more counterparts, including by

  signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via e-mail.

  All executed counterparts and each of them shall be deemed to be one and the same instrument.

  A complete set of original executed counterparts shall be filed with the Court.




                                                   27
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 29 of 51 PageID #: 128




         IN WITNESS WHEREOF, the Settling Parties hereto have caused the Stipulation to be

  executed, by their duly authorized attorneys, dated as of January 4, 2019.


  Dated: January 4, 2019                       GAINEY McKENNA & EGLESTON

                                               /s/ Thomas J. McKenna
                                               Thomas J. McKenna
                                               440 Park Avenue South, 5th Floor
                                               New York, New York 10016
                                               Telephone: (212) 983-1300
                                               Facsimile: (212) 983-0383
                                               Email: tjmckenna@gme-law.com

                                               Counsel for Plaintiff Kelly Nicole Desmond-Newman


  Dated: January 4, 2019                       THE ROSEN LAW FIRM, P.A.

                                               /s/ Phillip Kim
                                               Phillip Kim
                                               275 Madison Avenue, 34th Floor
                                               New York, New York 10016
                                               Telephone: (212) 686-1060
                                               Facsimile: (212) 202-3827
                                               Email: pkim@rosenlegal.com

                                               Counsel for Plaintiff Matthias Scharf


  Dated: January 4, 2019                       THE BROWN LAW FIRM, P.C.

                                               /s/ Timothy Brown
                                               Timothy Brown
                                               240 Townsend Square
                                               Oyster Bay, New York 11771
                                               Telephone: (516) 922-5427
                                               Facsimile: (516) 344-6204
                                               Email: tbrown@thebrownlawfirm.com

                                               Counsel for Plaintiff Shahriar Alami

  Dated: January 4, 2019                       BAKER & HOSTETLER LLP

                                               /s/Douglas W. Greene
                                               Douglas W. Greene
                                               999 Third Avenue, Suite 3600


                                                 28
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 30 of 51 PageID #: 129



                                      Seattle, Washington 98104
                                      Telephone: (206) 332-1380
                                      Facsimile: (206) 624-7317
                                      Email: dgreene@bakerlaw.com

                                      Counsel for Defendants Saagar Govil, Aron Govil,
                                      Raju Panjwani, Sunny Patel, Metodi Filipov, Renato
                                      Dela Rama, and Shamik Shah and Nominal
                                      Defendant Cemtrex, Inc.




                                        29
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 31 of 51 PageID #: 130



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   KELLY NICOLE DESMOND-NEWMAN,
   Derivatively on Behalf of CEMTREX,
   INC.,                                                Civil Action: 2:18-cv-03992
                                  Plaintiff,

          vs.

   SAAGAR GOVIL, ARON GOVIL, RAJU
   PANJWANI, SUNNY PATEL, and
   METODI FILIPOV,                                      EXHIBIT A

                                  Defendants,           CORPORATE GOVERNANCE
                                                        REFORMS
          -and-

   CEMTREX, INC.,

                          Nominal Defendant.



          Within forty-five (45) days, upon issuance of a final order approving the settlement, the
  Board of Directors (“Board”) of Cemtrex, Inc. (“Cemtrex” or the “Company”) shall adopt
  resolutions and amend committee Charters and/or its By-Laws to ensure adherence to the changes,
  modifications, and improvements to the Company’s corporate governance and business ethics
  practices set forth below (the “Reforms”). The Reforms shall remain in effect for at least five (5)
  years from the date that the Court enters the Judgment.

                  •   Related party transactions.

                         Cemtrex shall adopt a written related party transactions policy (the
                         “Related-Party Transactions Policy”) that requires the following, at
                         minimum:

                            (a)      All Board members and executive officers shall submit to the
                                     Board an up-to-date list of companies in which they are a
                                     director, an officer, and/or of which they own a controlling
                                     interest, and to promptly update the list when any changes occur;

                            (b)      The Chief Financial Officer (“CFO”) shall implement
                                     procedures to ensure that any material transaction that Cemtrex
                                     is contemplating that would confer a monetary or other benefit
                                     to a party that is related to Cemtrex or its officers will promptly
                                     be disclosed to the Board. Materiality of such transactions and
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 32 of 51 PageID #: 131



                                whether such transactions are with a party that is related to
                                Cemtrex or its officers shall be determined by the factors set
                                forth under Item 404(a) of Regulation S-K. The procedures shall
                                include written disclosure to the Board of the details of any such
                                transaction including the nature of the relationship between the
                                proposed counter-party and the party related to Cemtrex or its
                                officers, financial terms and other pertinent information;

                        (c)     A majority of the Board’s independent directors must approve
                                or ratify any related-party transaction, and Cemtrex must make
                                timely disclosures on an annual basis of all such transactions that
                                are determined to be material. In addition to the factors already
                                considered, the Board’s independent directors shall consider the
                                business purpose for any proposed related-party transaction, the
                                fairness of the transaction to the Company, and whether the
                                proposed transaction impairs the independence of any outside
                                director or presents an improper conflict of interest for any
                                Cemtrex officer or director whether or not they are involved in
                                the transaction; and

                        (d)     The Company shall make the Related-Party Transactions Policy
                                available in its periodic reports filed with the SEC.

              •   Executive reports.

                     At each regularly scheduled Board meeting, the Company’s CFO (or his or
                     her designee) shall provide a report as to the Company’s financial condition
                     and prospects, including, but not limited to, a discussion of all reasons for
                     material increases in expenses and liabilities, if any, and material decreases
                     in revenues and earnings, if any, management plans for ameliorating or
                     reversing such negative trends and the success or failure of any such plans
                     presented in the past. All Executive Vice Presidents or heads of the
                     Company’s departments or groups, the Company’s principal accounting
                     officer, and the CFO shall make reports to the Board regarding their
                     respective areas of responsibility at least quarterly and shall meet at least
                     quarterly with the non-employee directors of the Company.

              •   Immediate Cessation of Improper and Illegal Business Dealings with Third
                  Party Stock Promoters.

                     Cemtrex shall immediately terminate any and all business dealings with
                     known stock-promotion firm Small Cap Specialists LLC. The Company
                     shall incur and absorb all costs incident to the termination of any binding
                     agreements with this stock-promotion firm.

                     The Company shall immediately terminate all contracts and any future
                     business dealings with stock promoters and any other non-employee person


                                               2
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 33 of 51 PageID #: 132



                     or entity for purposes of causing, directly or indirectly, the publication or
                     dissemination of content regarding Cemtrex without the disclosures
                     required by the federal securities laws and regulations. The Company shall
                     incur and absorb all costs incident to the termination of any such binding
                     agreements.

              •   Market Monitoring.

                     A Company executive shall be assigned the responsibility to monitor and/or
                     review as appropriate investor relations documents, such as talking points,
                     Q&As, press packages, corporate presentation materials, and similar
                     materials, as well as agreements with vendors and consultants employed to
                     support investor relations and will report to the Board if any such item does
                     not comply with Company policies and federal securities laws and
                     regulations.

              •   Improvements to the Audit Committee.

                     Cemtrex shall adopt a resolution to amend the Audit Committee Charter,
                     which shall be amended as follows:

                         (a)    The Audit Committee shall solicit the input of department
                                representatives as necessary to review the accuracy of public
                                disclosures related to issues within their expertise, including,
                                without limitation: (i) accounting policies, (ii) operations,
                                enterprise risks, and compliance matters that may have a
                                material impact on the Company’s operational performance,
                                financial health, balance of risk, stability, liquidity, or (iii) any
                                other matter required to be disclosed under state and federal
                                securities laws and regulations;

                         (b)    All Company employees shall be required to cooperate with
                                Audit Committee investigations. Any failure to cooperate shall
                                be grounds for discipline by the Board, including, but not limited
                                to, termination, in the sole discretion of the Board. This applies
                                to all Company employees, including, but not limited to, the
                                CEO, CFO, and the Chairman of the Board; and

                         (c)    The Audit Committee shall receive annually a report listing all
                                trades in Cemtrex securities engaged in by Section 16 officers.

              •   Cemtrex shall post the amended Audit Committee Charter, as well as the
                  charters of the other subcommittees of the Board, on the investor relations
                  portion of its website.

              •   Employee Training in Risk Assessment and Compliance.



                                               3
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 34 of 51 PageID #: 133



                    At a point in time when the Board deems it financially feasible and
                    appropriate, Cemtrex shall institute annual employee training concerning
                    risk assessment and compliance at Cemtrex, as follows:

                       (a)    Cemtrex’s CFO shall be charged with primary responsibility for
                              education pursuant to this provision;

                       (b)    Training shall be mandatory for:

                                     All Company officers;

                                     All members of the Board; and

                                     All employees, independent contractors and agents of
                                      Cemtrex who are involved in (1) engaging and paying
                                      vendors for marketing purposes, (2) compliance, and (3)
                                      disseminating or producing the Company’s public
                                      statements. Training shall be annual for all such persons,
                                      and in the event a person is appointed or hired after the
                                      annual training for a particular year, a special training
                                      session shall be held for such individual within fourteen
                                      (14) business days of his or her appointment or hiring;

                       (c)    Training shall include coverage of:

                                     risk assessment and compliance;

                                     the laws and regulations regarding public disclosures;
                                      and

                                     Cemtrex’s Code of Ethics, insider trading policies and
                                      any and all manuals or policies established by Cemtrex
                                      concerning legal or ethical standards of conduct to be
                                      observed in connection with work performed for
                                      Cemtrex (“Cemtrex’s Policies”); and

                       (d)    Training shall be in person where practicable. In the limited
                              circumstances where training in person is not possible, training
                              should be interactive, internet-based training. Upon completion
                              of training, the person receiving the training shall provide a
                              written certification as to his or her receipt and understanding of
                              the obligations under Cemtrex’s Policies. Each written
                              certification shall be maintained by the CFO for a period of five
                              (5) years from the date it was executed.




                                             4
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 35 of 51 PageID #: 134



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


   KELLY NICOLE DESMOND-NEWMAN,
   Derivatively on Behalf of CEMTREX,
   INC.,                                            Civil Action: 2:18-cv-03992
                               Plaintiff,

          vs.

   SAAGAR GOVIL, ARON GOVIL, RAJU
   PANJWANI, SUNNY PATEL, and
   METODI FILIPOV,                                  EXHIBIT B

                               Defendants,
                                                    NOTICE TO CURRENT CEMTREX
          -and-                                     STOCKHOLDERS

   CEMTREX, INC.,

                        Nominal Defendant.


         NOTICE OF PROPOSED SETTLEMENT OF DERIVATIVE ACTION

  TO:    ALL OWNERS OF CEMTREX, INC. (“CEMTREX” OR THE “COMPANY”)
         COMMON STOCK (TICKER SYMBOL: CETX) AS OF JANUARY 4, 2019, WHO
         CONTINUE  TO OWN SUCH       SHARES    (“CURRENT     CEMTREX
         STOCKHOLDERS”).

  PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THIS NOTICE
  RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL OF STOCKHOLDER
  DERIVATIVE LITIGATION AND CONTAINS IMPORTANT INFORMATION REGARDING
  YOUR RIGHTS.

  IF THE COURT APPROVES THE SETTLEMENT AND DISMISSAL OF THE DERIVATIVE
  ACTION, STOCKHOLDERS OF CEMTREX WILL BE FOREVER BARRED FROM
  CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND FROM
  PURSUING RELEASED CLAIMS.

  THIS ACTION IS NOT A “CLASS ACTION.” THUS, THERE IS NO COMMON FUND UPON
  WHICH YOU CAN MAKE A CLAIM FOR A MONETARY PAYMENT.

  PLEASE TAKE NOTICE that this action is being settled on the terms in a Stipulation and
  Agreement of Settlement, dated January 4, 2019 (the “Stipulation”). The purpose of this Notice
  is to inform you of:
           •     the existence of this derivative action (the “Action”),
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 36 of 51 PageID #: 135



         •       the proposed settlement between the Plaintiffs 1 and Defendants reached in the
  Action (the “Settlement”), 2
         •       the hearing to be held by the Court to consider the fairness, reasonableness, and
  adequacy of the Settlement,
         •       Plaintiffs’ Counsel’s application for fees and expenses, and
         •       Plaintiffs’ Service Awards.

          This Notice describes what steps you may take in relation to the Settlement. This Notice
  is not an expression of any opinion by the Court about the truth or merits of Plaintiffs’ claims or
  Defendants’ defenses. This Notice is solely to advise you of the proposed Settlement of the Action
  and of your rights in connection with the proposed Settlement.

  Summary
          On January 4, 2019, Cemtrex, in its capacity as a nominal defendant, entered into the
  Stipulation in the Action. The Action had been filed derivatively on behalf of Cemtrex, in the
  United States District Court for the Eastern District of New York (the “Court”) against certain
  current and former directors and/or officers of the Company. The Stipulation and the Settlement,
  subject to the approval of the Court, is intended by the Settling Parties to fully, finally, and forever
  compromise, resolve, discharge, and settle the Released Claims and to result in the complete
  dismissal of the Action with prejudice, upon the terms and subject to the conditions set forth in the
  Stipulation. The proposed Settlement requires the Company to adopt certain additional corporate
  governance measures and procedures, as outlined in Exhibit A to the Stipulation, and provides that
  Defendants shall cause their insurer to pay a Fee and Expense Award to Plaintiffs’ Counsel of one
  hundred thousand dollars ($100,000.00), including Service Awards to the Plaintiffs of one
  thousand dollars ($1,000.00) each, to be paid from the Fee and Expense Award, subject to Court
  approval.

          This notice is a summary only and does not describe all of the details of the Stipulation.
  For full details of the matters discussed in this summary, please see the full Stipulation posted on
  the Company’s website, ______________, contact Plaintiffs’ Counsel at the address listed below,
  or inspect the full Stipulation filed with the Clerk of the Court.

  What is the Lawsuit About?
         The Action is brought derivatively on behalf of Cemtrex and alleges that the Individual
  Defendants breached their fiduciary duties by knowingly or recklessly making and/or causing
  Cemtrex to make false and misleading statements of material fact to the investing public and to
  engage in an improper stock promotion scheme.

  Why is there a Settlement?


  1
    All capitalized terms used in this notice, unless otherwise defined herein, are defined as set forth
  in the Stipulation.
  2
    The Settlement also includes the dismissal with prejudice of the related shareholder derivative
  action filed in the Supreme Court of the State of New York, County of Suffolk, captioned Alami
  v. Govil, et al., Index No. 606635/2017 (the “State Action”).


                                                     2
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 37 of 51 PageID #: 136



         The Court has not decided in favor of the Defendants or the Plaintiffs. Instead, both sides
  agreed to the Settlement to avoid the distraction, costs, and risks of further litigation, and because
  the Settlement provides substantial benefits to, and is in the best interests of, Cemtrex and its
  stockholders.

          The Individual Defendants deny each and every allegation of wrongdoing or liability
  arising out of or relating in any way to the events, conduct, statements, acts, or omissions alleged
  in the Action. The Individual Defendants further assert that, at all times, they acted in good faith,
  and in a manner they reasonably believed to be and that was in the best interests of Cemtrex and
  Cemtrex’s stockholders. The Individual Defendants assert that they have meritorious defenses to
  the claims in the Action. Nonetheless, the Individual Defendants have entered into the Stipulation,
  without admitting or conceding any fault, liability, wrongdoing, or damage whatsoever, in order
  to avoid the risks inherent in any lawsuit and the burden and expense of further litigation.

  The Settlement Hearing and Your Right to Object to the Settlement
          On ___________, 2019, the Court entered an order preliminarily approving the Stipulation
  and the Settlement contemplated therein (the “Preliminary Approval Order”) and providing for the
  notice of the Settlement to be made to Cemtrex stockholders. The Preliminary Approval Order
  further provides that the Court will hold a hearing (the “Settlement Hearing”) on ________ __,
  2019 at __:__ _.m. before the Honorable Joseph F. Bianco, U.S. District Court, Eastern District of
  New York, Courtroom 1040, located at 100 Federal Plaza, Central Islip, New York 11722, to
  among other things: (i) determine whether the proposed Settlement is fair, reasonable and adequate
  and in the best interests of the Company and its stockholders; (ii) consider any objections to the
  Settlement submitted in accordance with this Notice; (iii) determine whether a Judgment
  substantially in the form attached as Exhibit D to the Stipulation should be entered dismissing all
  claims in the Action with prejudice, and releasing the Released Claims against the Released
  Persons; (iv) consider the agreed-to Fee and Expense Award to Plaintiffs’ Counsel of attorneys’
  fees and the reimbursement of expenses; (v) consider the Service Awards to Plaintiffs, which will
  be funded from the Fee and Expense Award; and (vi) consider any other matters that may properly
  be brought before the Court in connection with the Settlement.

           Any Current Cemtrex Stockholder who wishes to object to the fairness, reasonableness, or
  adequacy of the Settlement as set forth in the Stipulation, or to the proposed award of attorneys’
  fees and expenses, may file with the Court a written objection. An objector must at least fourteen
  (14) calendar days prior to the Settlement Hearing: (1) file with the Clerk of the Court and serve
  upon the below listed counsel a written objection to the Settlement setting forth (a) the nature of
  the objection; (b) proof of ownership of Cemtrex common stock as of January 4, 2019 and through
  the date of the Settlement Hearing, including the number of shares of Cemtrex common stock held
  and the date of purchase; (c) any and all documentation or evidence in support of such objection;
  and (d) the identities of any cases, by name, court, and docket number, in which the stockholder
  or his, her, or its attorney has objected to a settlement in the last three years; and (2) if intending
  to appear and requesting to be heard at the Settlement Hearing, he, she, or it must, in addition to
  the requirements of (1) above, file with the Clerk of the Court and serve on the below counsel (a)
  a written notice of his, her, or its intention to appear at the Settlement Hearing; (b) a statement that
  indicates the basis for such appearance; (c) the identities of any witnesses he, she, or it intends to
  call at the Settlement Hearing and a statement as to the subjects of their testimony; and (d) any and



                                                     3
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 38 of 51 PageID #: 137



  all evidence that would be presented at the Settlement Hearing. Any objector who does not timely
  file and serve a notice of intention to appear in accordance with this paragraph shall be foreclosed
  from raising any objection to the Settlement and shall not be permitted to appear at the Settlement
  Hearing, except for good cause shown.

       IF YOU MAKE A WRITTEN OBJECTION, IT MUST BE ON FILE WITH THE CLERK OF
  THE COURT NO LATER THAN ________ __, 2019. The Clerk’s address is:

                                    Clerk of the Court
                 U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK
                                     Courtroom 1040
                                    100 Federal Plaza
                                  Central Islip, NY 11722

        YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO PLAINTIFFS’
  COUNSEL AND DEFENDANTS’ COUNSEL SO THEY ARE RECEIVED NO LATER THAN
  ________ __, 2019. Counsel’s addresses are:

                                Counsel for Plaintiffs in the Action:
                                       Thomas J. McKenna
                                GAINEY McKENNA & EGLESTON
                                 440 Park Avenue South, 5th Floor
                                      New York, NY 10016

                              Counsel for Plaintiff in the State Action:
                                          Timothy Brown
                                 THE BROWN LAW FIRM, P.C.
                                       240 Townsend Square
                                       Oyster Bay, NY 11771

                                      Counsel for Defendants:
                                         Douglas W. Greene
                                    BAKER & HOSTETLER LLP
                                    999 Third Avenue, Suite 3600
                                         Seattle, WA 98104

          An objector may file an objection on his, her or its own or through an attorney hired at his,
  her or its own expense. If an objector hires an attorney to represent him, her or it for the purposes
  of making such objection, the attorney must serve a notice of appearance on the counsel listed
  above and file such notice of appearance with the Court no later than fourteen (14) calendar days
  before the Settlement Hearing.

          Any objector who files and serves a timely, written objection in accordance with the
  instructions above, may appear at the Settlement Hearing either in person or through counsel
  retained at the objector’s expense. Objectors need not attend the Settlement Hearing, however, in
  order to have their objections considered by the Court.

          If you are a Current Cemtrex Stockholder and do not take steps to appear in this action and
  object to the proposed Settlement, you will be bound by the Judgment of the Court and will forever
  be barred from raising an objection to such settlement in this or any other action or proceeding,
  and from pursuing any of the Released Claims.



                                                   4
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 39 of 51 PageID #: 138




         If you held Cemtrex common stock as of January 4, 2019 and continue to hold such stock,
  you may have certain rights in connection with the proposed Settlement. You may obtain further
  information by contacting counsel for Plaintiffs in the Action at: Thomas J. McKenna, Gainey
  McKenna & Egleston, 440 Park Avenue South, 5th Floor, New York, NY 10016, Telephone: (212)
  983-1300, Email: tjmckenna@gme-law.com; or Timothy Brown, The Brown Law Firm, P.C., 240
  Townsend Square, Oyster Bay, NY 11771, Telephone: (516) 922-5427, Email:
  tbrown@thebrownlawfirm.net. Please Do Not Call the Court or Defendants with Questions
  About the Settlement.




                                                5
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 40 of 51 PageID #: 139



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   KELLY NICOLE DESMOND-NEWMAN,
   Derivatively on Behalf of CEMTREX,
   INC.,                                                Civil Action: 2:18-cv-03992
                                 Plaintiff,

          vs.

   SAAGAR GOVIL, ARON GOVIL, RAJU
   PANJWANI, SUNNY PATEL, and
   METODI FILIPOV,                                      EXHIBIT C

                                 Defendants,
                                                        [PROPOSED] ORDER
          -and-                                         PRELIMINARILY APPROVING
                                                        DERIVATIVE SETTLEMENT AND
   CEMTREX, INC.,                                       PROVIDING FOR NOTICE

                          Nominal Defendant.



         WHEREAS, the parties to the above-captioned consolidated shareholder derivative action

  (the “Action”) have made an application for an order: (i) preliminarily approving the Stipulation

  and Agreement of Settlement dated January 4, 2019 (the “Stipulation”), which, together with the

  exhibits annexed thereto, sets forth the terms and conditions for the proposed settlement and

  dismissal with prejudice of the Action and the shareholder derivative action pending in the

  Supreme Court of the State of New York, County of Suffolk, captioned Alami v. Govil, et al.,

  Index No. 606635/2017 (the “State Action”); and (ii) approving the form and content of the Notice

  to Current Cemtrex Stockholders, substantially in the form of Exhibit B attached to the Stipulation;

         WHEREAS, all capitalized terms contained herein shall have the same meanings as set

  forth in the Stipulation (unless otherwise defined herein); and

         WHEREAS, the Court has read and considered the Stipulation and the exhibits annexed

  thereto, and all the Settling Parties have consented to the entry of this Preliminary Approval Order,
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 41 of 51 PageID #: 140



         NOW THEREFORE, IT IS HEREBY ORDERED:

         1.      The Court does hereby preliminarily approve, subject to further consideration at the

  Settlement Hearing described below, the Stipulation and the settlement set forth therein (the

  “Settlement”), including the terms and conditions for settlement and dismissal with prejudice of

  the Action.

         2.      A hearing shall be held before this Court (the “Settlement Hearing”) on

  ________________ __, 2019 at __:__ _.m., 1 at the United States District Court for the Eastern

  District of New York, the Honorable Joseph F. Bianco, Courtroom 1040, located at 100 Federal

  Plaza, Central Islip, New York 11722, to determine: (i) whether the terms and conditions of the

  settlement set forth in the Stipulation are fair, reasonable, and adequate to Cemtrex and Current

  Cemtrex Stockholders and should be finally approved by the Court; (ii) whether the Judgment

  finally approving the Settlement, substantially in the form of Exhibit D attached to the Stipulation,

  should be entered, dismissing the Action with prejudice, and releasing and enjoining the

  prosecution of any and all Released Claims; and (iii) whether Plaintiffs’ Counsel’s Fee and

  Expense Award, including Plaintiffs’ Service Awards, should be finally approved.             At the

  Settlement Hearing, the Court may hear or consider such other matters as the Court may deem

  necessary and appropriate.

         3.      The Court approves, as to form and content, the Notice attached as Exhibit B to the

  Stipulation, and finds that issuing the Notice through a press release, filing the Notice with the

  SEC, and posting the Notice together with the Stipulation on the investor relations portion of

  Cemtrex’s corporate website substantially in the manner and form set forth in this Order meets the



  1
    The Settling Parties respectfully request that the Settlement Hearing be scheduled at least forty-
  five (45) days after the deadline for providing notice of the proposed Settlement to Current
  Cemtrex Stockholders.
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 42 of 51 PageID #: 141



  requirements of due process, is the best notice practicable under the circumstances, and shall

  constitute due and sufficient notice to Current Cemtrex Stockholders and all other Persons entitled

  thereto.

         4.      Not later than ten (10) calendar days following entry of this Order, Cemtrex shall

  file the Notice with the SEC as an exhibit to a Form 8-K and issue a press release with a link to

  the Notice and Stipulation on Cemtrex’s investor relations web page, where Cemtrex shall post

  the Notice and Stipulation.

         5.      All costs incurred in providing the Notice shall be paid by Cemtrex, and Cemtrex

  shall undertake all administrative responsibility for such posting, publishing, and filing.

         6.      All papers in support of the Settlement and the Fee and Expense Award, including

  any Service Awards, shall be filed with the Court and served at least twenty-one (21) calendar

  days prior to the Settlement Hearing, and any reply papers shall be filed with the Court at least

  seven (7) calendar days prior to the Settlement Hearing.

         7.      Any Current Cemtrex Stockholder may object and/or appear and show cause, if he,

  she, or it has any concern why the Settlement should not be finally approved as fair, reasonable,

  and adequate, why the Judgment should not be entered thereon, or why the Fee and Expense

  Award, including the Service Awards, should not be finally approved; provided, however, unless

  otherwise ordered by the Court, that no Current Cemtrex Stockholder shall be heard or entitled to

  contest the approval of the terms and conditions of the Settlement, or, if approved, the Judgment

  to be entered thereon approving the same, or the Fee and Expense Award, including the Service

  Awards, unless that stockholder has, at least fourteen (14) calendar days prior to the Settlement

  Hearing: (1) filed with the Clerk of the Court a written objection to the Settlement setting forth (a)

  the nature of the objection; (b) proof of ownership of Cemtrex common stock as of the date of the
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 43 of 51 PageID #: 142



  Stipulation and through the date of the Settlement Hearing, including the number of shares of

  Cemtrex common stock held and the date of purchase; (c) any and all documentation or evidence

  in support of such objection; and (d) the identities of any cases, by name, court, and docket number,

  in which the Stockholder or his, her, or its attorney has objected to a settlement in the last three

  years; and (2) if a Current Cemtrex Stockholder intends to appear and requests to be heard at the

  Settlement Hearing, such Stockholder must have, in addition to the requirements of (1) above,

  filed with the Clerk of the Court (a) a written notice of such Stockholder’s intention to appear at

  the Settlement Hearing; (b) a statement that indicates the basis for such appearance; (c) the

  identities of any witnesses the Stockholder intends to call at the Settlement Hearing and a statement

  as to the subjects of their testimony; and (d) any and all evidence that would be presented at the

  Settlement Hearing. If a Current Cemtrex Stockholder files a written objection and/or written

  notice of intent to appear, such Stockholder must also simultaneously serve copies of such notice,

  proof, statement, and documentation, together with copies of any other papers or briefs such

  Stockholder files with the Court (either by hand delivery or by first class mail) upon each of the

  following:

              Thomas J. McKenna                                       Douglas W. Greene
       GAINEY McKENNA & EGLESTON                                 BAKER & HOSTETLER LLP
        440 Park Avenue South, 5th Floor                         999 Third Avenue, Suite 3600
             New York, NY 10016                                       Seattle, WA 98104

         Counsel for Plaintiffs in the Action                        Counsel for Defendants

                Timothy Brown
         THE BROWN LAW FIRM, P.C.
             240 Townsend Square
             Oyster Bay, NY 11771

      Counsel for Plaintiff in the State Action


  Any Current Cemtrex Stockholder who does not make his, her, or its objection in the manner

  provided herein shall be deemed to have waived such objection and shall forever be foreclosed
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 44 of 51 PageID #: 143



  from making any objection to the fairness, reasonableness, or adequacy of the Settlement or the

  Fee and Expense Award, including the Service Awards, as set forth in the Stipulation, unless

  otherwise ordered by the Court, but shall be forever bound by the Judgment to be entered, the

  dismissal of the Action with prejudice, and any and all of the releases set forth in the Stipulation.

         8.      At least ten (10) calendar days prior to the Settlement Hearing, Defendants’

  Counsel shall file with the Court, proof, by affidavit or declaration, of the issuance, filing, and

  posting of the notice of the Settlement pursuant to the terms of this Order.

         9.      All Current Cemtrex Stockholders shall be bound by all orders, determinations, and

  judgments in the Action concerning the Settlement, whether favorable or unfavorable to Current

  Cemtrex Stockholders.

         10.     All proceedings in this Action are stayed until further order of the Court, except as

  may be necessary to implement the Settlement or comply with the terms of the Stipulation and this

  Order. This Court retains exclusive jurisdiction over this Action to consider all further matters

  arising out of or connected with the Settlement.

         11.     Pending final determination of whether the Settlement should be approved, neither

  Plaintiffs or Plaintiffs’ Counsel, nor any Current Cemtrex Stockholders or other Persons,

  derivatively on behalf of Cemtrex, shall commence or prosecute, or in any way instigate or

  participate in the commencement or prosecution of, any action or proceeding asserting any

  Released Claims against any of the Released Persons in any court or tribunal.

         12.     The facts and terms of the Stipulation, including any exhibits attached thereto, all

  proceedings in connection with the Settlement, and any act performed or document executed

  pursuant to or in furtherance of the Stipulation or the Settlement:
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 45 of 51 PageID #: 144



         (a) shall not be offered, received, or used in any way against the Settling Parties as evidence

         of, or be deemed to be evidence of, a presumption, concession, or admission by any of the

         Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or

         lack thereof, of any claim that has been or could have been asserted in the Action or in any

         litigation, or the deficiency, infirmity, or validity of any defense that has been or could

         have been asserted in the Action or in any litigation, or of any fault, wrongdoing,

         negligence, or liability of any of the Released Persons;

         (b) shall not be offered, received, or used in any way against any of the Released Persons

         as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

         of any fault, misrepresentation or omission with respect to any statement or written

         document approved, issued, or made by any Released Person;

         (c) shall not be offered, received, or used in any way against any of the Released Persons

         as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

         of any liability, fault, negligence, omission or wrongdoing, or in any way referred to for

         any other reason as against the Released Persons, in any arbitration proceeding or other

         civil, criminal, or administrative action or proceeding in any court, administrative agency,

         or other tribunal; and

         (d) shall not be offered, received, or used in any ways against any of the Plaintiffs as

         evidence of, or be deemed to be evidence of, a presumption, concession, or admission that

         any of Plaintiffs’ claims are without merit or that Plaintiffs would not have been able to

         prevail on their claims at trial.

         13.     Neither the Stipulation nor the Settlement, nor any act performed or document

  executed pursuant to or in furtherance thereof, shall be admissible in any proceeding for any
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 46 of 51 PageID #: 145



  purpose, except to enforce the terms of the Settlement; provided, however, that if finally approved,

  the Released Persons may refer to the Settlement, and file the Stipulation and/or the Judgment, in

  any action that may be brought against them to effectuate the liability protections granted them

  thereunder, including, without limitation, to support a defense or claim based on principles of res

  judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement, judgment

  bar or reduction or any other theory of claim preclusion or issue preclusion or similar defense or

  claim under U.S. federal or state law or foreign law.

          14.     If the Stipulation is terminated pursuant to its terms, or the Effective Date does not

  otherwise occur, all proceedings in the Action will revert to their status as of the date immediately

  preceding the date of the Stipulation.

          15.     The Court reserves the right to adjourn the date of the Settlement Hearing or modify

  any other dates set forth herein without further notice to Current Cemtrex Stockholders and retains

  jurisdiction to consider all further applications arising out of or connected with the Settlement.

  The Court may approve the Settlement and any of its terms, with such modifications as may be

  agreed to by the Settling Parties, if appropriate, without further notice to Current Cemtrex

  Stockholders.

          IT IS SO ORDERED.

   DATED: _______________________
                                                       HONORABLE JOSEPH F. BIANCO
                                                       U.S. DISTRICT COURT JUDGE
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 47 of 51 PageID #: 146



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   KELLY NICOLE DESMOND-NEWMAN,
   Derivatively on Behalf of CEMTREX,
   INC.,                                               Civil Action: 2:18-cv-03992
                                 Plaintiff,

          vs.

   SAAGAR GOVIL, ARON GOVIL, RAJU
   PANJWANI, SUNNY PATEL, and
   METODI FILIPOV,                                     EXHIBIT D

                                 Defendants,
                                                       [PROPOSED] FINAL ORDER AND
          -and-                                        JUDGMENT

   CEMTREX, INC.,

                         Nominal Defendant.


         This matter came before the Court for hearing pursuant to this Court’s Order Preliminarily

  Approving Derivative Settlement and Providing for Notice, dated __________, 2019 (the

  “Preliminary Approval Order”), on the application of the Settling Parties for final approval of the

  Settlement set forth in the Stipulation and Agreement of Settlement dated January 4, 2019 (the

  “Stipulation”). Due and adequate notice having been given to Current Cemtrex Stockholders as

  required in said Preliminary Approval Order, and the Court having considered all papers filed and

  proceedings had herein and otherwise being fully informed of the premises and good cause

  appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

         1.       This Final Order and Judgment (“Judgment”) incorporates by reference the

  definitions in the Stipulation, and except where otherwise specified herein, all capitalized terms

  used herein shall have the same meanings as set forth in the Stipulation.
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 48 of 51 PageID #: 147



         2.      This Court has jurisdiction over the subject matter of the Action, including all

  matters necessary to effectuate the Settlement, and over all Settling Parties.

         3.      This Court finds that the Settlement set forth in the Stipulation is fair, reasonable,

  and adequate as to each of the Settling Parties and Current Cemtrex Stockholders, and hereby

  finally approves the Settlement in all respects and orders the Settling Parties to perform its terms

  to the extent the Settling Parties have not already done so.

         4.      The Action, all claims contained therein, and any other Released Claims, are hereby

  ordered as fully, finally, and forever compromised, settled, released, discharged and dismissed on

  the merits and with prejudice by virtue of the proceedings herein and this Judgment. The Settling

  Parties are to bear their own costs, except as otherwise provided in the Stipulation.

         5.      Upon the Effective Date, Cemtrex, Plaintiffs, and each of Cemtrex’s current

  stockholders shall be deemed to have, and by operation of this Judgment shall have, fully, finally,

  and forever released, relinquished, and discharged all Released Claims (including Unknown

  Claims) against the Released Persons.       Cemtrex, Plaintiffs, and each of Cemtrex’s current

  stockholders shall be deemed to have, and by operation of this Judgment shall have, covenanted

  not to sue any Released Person with respect to any Released Claims, and shall be permanently

  barred and enjoined from instituting, commencing or prosecuting the Released Claims against the

  Released Persons. Nothing herein shall in any way impair or restrict the rights of any Settling

  Party to enforce the terms of the Stipulation.

         6.      Upon the Effective Date, each of the Released Persons shall be deemed to have,

  and by operation of this Judgment shall have, fully, finally, and forever released, relinquished, and

  discharged each and all of Plaintiffs and their beneficiaries, Plaintiffs’ Counsel, Cemtrex, and any

  current Cemtrex stockholders (solely in their capacity as Cemtrex shareholders) from Defendants’




                                                   2
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 49 of 51 PageID #: 148



  Released Claims. The Released Persons shall be deemed to have, and by operation of this

  Judgment shall have, covenanted not to sue Plaintiffs or their beneficiaries, Plaintiffs’ Counsel, or

  Cemtrex, or any current Cemtrex stockholders (solely in their capacity as Cemtrex shareholders)

  with respect to any Defendants’ Released Claims, and shall be permanently barred and enjoined

  from instituting, commencing or prosecuting Defendants’ Released Claims against Plaintiffs and

  their beneficiaries, Plaintiffs’ Counsel, Cemtrex, and all current Cemtrex stockholders. Nor shall

  the foregoing in any way impair or restrict the rights of any Settling Party to enforce the terms of

  the Stipulation.

         7.      The Court finds that the Notice to Current Cemtrex Stockholders was made in

  accordance with the Preliminary Approval Order and provided the best notice practicable under

  the circumstances to all Persons entitled to such notice, and said notice fully satisfied the

  requirements of due process.

         8.      The Court finds that during the course of the Action, the Settling Parties and their

  counsel at all times complied with Rule 11 of the Federal Rules of Civil Procedure and its state

  law counterparts.

         9.      The Court finds that the Fee and Expense Award in the amount of one hundred

  thousand dollars ($100,000.00) is fair and reasonable, in accordance with the Stipulation, and

  finally approves the Fee and Expense Award.

         10.     The Court finds that the Service Awards to Plaintiffs in the amount of one thousand

  dollars ($1,000.00) each is fair and reasonable, in accordance with the Stipulation, and finally

  approves the Service Awards, to be paid by Plaintiffs’ Counsel from the Fee and Expense Award.




                                                   3
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 50 of 51 PageID #: 149



         11.     This Judgment, the facts and terms of the Stipulation, including any exhibits

  attached thereto, all proceedings in connection with the Settlement, and any act performed or

  document executed pursuant to or in furtherance of the Stipulation or the Settlement:

         (a) shall not be offered, received, or used in any way against the Settling Parties as evidence

         of, or be deemed to be evidence of, a presumption, concession, or admission by any of the

         Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or

         lack thereof, of any claim that has been or could have been asserted in the Action or in any

         litigation, or the deficiency, infirmity, or validity of any defense that has been or could

         have been asserted in the Action or in any litigation, or of any fault, wrongdoing,

         negligence, or liability of any of the Released Persons;

         (b) shall not be offered, received, or used in any way against any of the Released Persons

         as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

         of any fault, misrepresentation or omission with respect to any statement or written

         document approved, issued, or made by any Released Person; and

         (c) shall not be offered, received, or used in any way against any of the Released Persons

         as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

         of any liability, fault, negligence, omission or wrongdoing, or in any way referred to for

         any other reason as against the Released Persons, in any arbitration proceeding or other

         civil, criminal, or administrative action or proceeding in any court, administrative agency,

         or other tribunal; and

         (d) shall not be offered, received, or used in any ways against any of the Plaintiffs as

         evidence of, or be deemed to be evidence of, a presumption, concession, or admission that




                                                    4
Case 2:18-cv-03992-JFB-AYS Document 18-1 Filed 01/10/19 Page 51 of 51 PageID #: 150



         any of Plaintiffs’ claims are without merit or that Plaintiffs would not have been able to

         prevail on their claims at trial.

         12.     This Judgment, the Stipulation, the Settlement, and any act performed or document

  executed pursuant to or in furtherance thereof, shall not be admissible in any proceeding for any

  purpose, except to enforce the terms of the Settlement. However, the Released Persons may refer

  to the Settlement, and file the Stipulation and/or this Judgment, in any action that may be brought

  against them to effectuate the liability protections granted them thereunder, including, without

  limitation, to support a defense or claim based on principles of res judicata, collateral estoppel,

  full faith and credit, release, standing, good faith settlement, judgment bar or reduction or any other

  theory of claim preclusion or issue preclusion or similar defense or claim under U.S. federal or

  state law or foreign law.

         13.     Without affecting the finality of this Judgment in any way, the Court hereby retains

  continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Settling Parties for

  the purpose of construing, enforcing, and administering the Stipulation and this Judgment,

  including, if necessary, setting aside and vacating this Judgment, on motion of a Settling Party, to

  the extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur

  in accordance with the Stipulation.

         14.     This Judgment is a final judgment and should be entered forthwith by the Clerk

  dismissing the Action with prejudice.

         IT IS SO ORDERED.


  DATED:
                                                         ________________________________
                                                         HONORABLE JOSEPH F. BIANCO
                                                         U.S. DISTRICT COURT JUDGE




                                                    5
